department of the treasury internal_revenue_service washington d c date number release date uilc tl-n-3874-00 cc psi br9 internal_revenue_service national_office field_service_advice memorandum for associate area_counsel cc sb sea from associate chief_counsel passthroughs special industries cc psi subject validity of tax returns this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend partnerships partnership business investor partnerships sales partnership management partnership operational partnership x y z date date date year year year issue whether forms u s partnership return of income filed constitute valid returns conclusion the forms filed do not constitute valid returns facts operational partnership filed a chapter petition and a plan_of_reorganization has been confirmed on date involuntary chapter bankruptcy petitions were filed against sales partnership and management partnership these partnerships are part of a group of related partnerships which are part of a series of partnerships involving partnership business the shelter includes investor partnerships which purchased partnership business from sales partnership and were operated in a manner that increased and or accelerated the deductions of the investors limited partners similar to traditional tax_shelters the investor partnerships also pay management fees to management partnership lastly money flowed to operational partnership which operated the facilities for the partnership business there are over x investors in a total of y investor partnerships sales partnership management partnership and operational partnership are essentially comprised of the founders and promoters of the tax_shelter a united_states trustee was appointed to monitor the sales partnership and management partnership cases the trustee initiated a declaratory_judgment action in the bankruptcy court requesting that the court collapse all partnerships including the investor partnerships that were not before the court into a single entity the basis for collapsing such entities was that all of the entities have shared common accounts and books_and_records from a bookkeeping standpoint the partnerships have made no meaningful distinctions amongst themselves and from a practical standpoint have operated as a single enterprise on date the bankruptcy court ordered substantive consolidation of all partnerships as of date the date the involuntary bankruptcy petitions were filed on date we issued field_service_advice in which we concluded that the substantive consolidation did not result in a merger or consolidation of the partnerships for tax purposes nearly all of the partnerships are subject_to the tax equity and fiscal responsibility act of pub_l_no tefra procedures and were either currently under examination or docketed before the tax_court the partnership years under examination included year sec_1 and in general the partnership cases can be organized into three categories under examination docketed but not yet tried and decided for year the investor partnerships filed blank forms and attached balance sheets also in year approximately z partners claimed partnership losses on their individual tax returns for each of year sec_2 and the bankruptcy trustee filed a form_1065 for the entity created by the bankruptcy court under order of substantive consolidation these forms were also blank except for the name and address of the entity and the inclusion of a statement indicating that the trustee lacked the information from which a return could be prepared at this time it appears that none of the partners have claimed losses for year sec_2 or law and analysis in the circuit_court of appeals for the ninth circuit a blank return does not constitute a return in 618_f2d_74 9th cir the ninth circuit held that returns containing zeros constituted valid returns in so holding however the court contrasted a zero return with a return that omits all information in 426_f2d_519 10th cir cert_denied 400_us_824 91_sct_47 27_led_53 the tenth circuit held that a tax form that does not contain any information relating to the taxpayer's income from which the tax can be computed is not a valid_return under sec_7203 this circuit adopted the porth standard in 494_f2d_394 9th cir cert_denied 419_us_835 95_sct_62 42_led_61 the zeros entered on long's tax forms constitute information relating to the taxpayer's income from which the tax can be computed the i r s could calculate assessments from long's strings of zeros just as it could if long had entered other numbers the resulting assessments might not reflect long's actual tax_liability but some computation was possible in this respect the circumstances here differ from those in porth and similar cases in which defendants failed to complete tax forms or left them blank nothing can be calculated from a blank but a zero like other figures has significance a return containing false or misleading figures is still a return false figures convey false information but they convey information long f 2d pincite footnotes omitted for year the investor partnerships filed blank forms and attached balance sheets for each of year sec_2 and the bankruptcy trustee filed a form_1065 for the entity created by the bankruptcy court under order of substantive consolidation these forms were also blank except for the name and address of the entity and the inclusion of a statement that the trustee lacked the information from which a return could be prepared because the forms in the present matter contain no information from which a computation would be possible the forms are not valid returns the underlying basis for your inquiry is to determine the proper method by which to adjust the tax_liability of the z partners that claimed losses in year in congress enacted the tefra unified_audit and litigation procedures to simplify and streamline the partnership audit litigation and assessment process the underlying principle of tefra is that the tax treatment of items of partnership income loss deductions and credits will be determined at the partnership level in a unified partnership proceeding rather than separate proceedings with the partners h_r conf_rep no accordingly the service may examine the partnership as an entity rather than conduct a separate examination as to each of the partners in the case of adjustments resulting from the adjustment of partnership items section extends the partners’ general period of assessment rhone-poulenc surfactants specialties v commissioner t c no if no partnership return is filed section c allows the assessment of partnership or affected items at any time until a valid partnership return has been filed the partners’ general period for assessing adjustments from the investor partnerships will not expire under the facts presented we have concluded that no valid_return has been filed consequently there is no limitations_period within which an assessment must be made therefore there is no immediate need to issue a notice of final_partnership_administrative_adjustment thus we do not reach the issue of the entity to which such a notice should be directed case development hazards and other considerations on date a settlement proposal was sent to the partners of the investor partnerships at this time we are awaiting responses to this proposal from such partners please call if you have any further questions by patrick putzi special counsel natural_resources branch associate chief_counsel passthroughs special industries
